OPINION
SINGLETON, Judge.
Muzzana was convicted of first degree murder and was denied bail pending sentencing. The trial court apparently relied on AS 12.30.040(b) (prohibiting bail pending appeal to those convicted of certain crimes including first degree murder). In Griffith v. State, 641 P.2d 228 (Alaska App.1982), we held those limitations on bail pending appeal to be unconstitutional. The affected provisions are therefore void and cannot justify the denial of, bail pending appeal.
Admission to bail is not automatic under AS 12.30.040. The trial court may deny bail if satisfied based on substantial evidence “that no one or more conditions of release will reasonably assure the appearance of the person as required or prevent the person from posing a danger to other persons and the community.” AS 12.30.-040(a). Certainly, the court in making this determination can consider the facts of the crime of which the defendant was convicted and the likely sentence which he will receive in determining the risk of flight and violence which he presents.
The trial court did not make the findings required by AS 12.30.040(a) as a prerequisite to ■ denying bail after conviction. Therefore, we must REVERSE the decision and REMAND for further findings.